         Case 1:17-cv-00855-JPO-RWL Document 115
                                             114 Filed 07/02/20
                                                       07/01/20 Page 1 of 5
                                                                          2

                                               James O. Fleckner                      Goodwin Procter LLP
                                               +1 617 570 1153                        100 Northern Avenue
                                               JFleckner@goodwinlaw.com               Boston, MA 02210

                                                                                      goodwinlaw.com
                                                                                      +1 617 570 1000


July 1, 2020

VIA ECF
The Honorable Robert W. Lehrburger
United States Magistrate Judge
United States District Court for the Southern District of New York                         7/2/2020
500 Pearl Street, Room 1960
New York, NY 10007

Re:    Haley v. Teachers Insurance and Annuity Association of America, No. 1:17-cv-00855-JPO-
       RWL

Dear Judge Lehrburger:

        Pursuant to Section B of the Appendix to Your Honor’s Individual Practices, Defendant Teachers
Insurance and Annuity Association of America (“TIAA”) submits this letter to request that one number
reflected on Dkt. 110, the transcript of the parties’ June 12, 2020 appearance before Your Honor, be filed
under seal. Specifically, TIAA requests that before making the transcript publicly available, the Court
Reporter be directed to redact the specific dollar amount that Plaintiff’s counsel stated that TIAA received
in “spread compensation” for its collateral loan service. The proposed redaction appears on page 9, lines
2-3, of the transcript and is set forth in Exhibit 1 attached hereto. Plaintiff has consented to the relief
sought in this letter motion.

        The information TIAA seeks to have redacted concerns TIAA’s confidential business information
about the spread compensation it receives in offering certain services—specifically, the actual dollar
figure that Plaintiff’s counsel calculated, using confidential information that TIAA produced in discovery,
of the difference between the amount of interest that borrowing participants paid and the amount
borrowing participants were credited on loan collateral. Disclosure of this sensitive information to the
public and competitors would provide insight into TIAA’s confidential business operations and could
cause competitive harm to TIAA. Under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 124 (2d.
Cir. 2006), the presumption of public access to judicial documents can be overcome if countervailing
factors warrant confidentiality. The sealing of documents may be justified to preserve “higher values,”
including the need to protect an entity from “competitive injury.” Id. at 124; Tropical Sails Corp. v. Yext,
Inc., 2016 WL 1451548, at *4 (S.D.N.Y. Apr. 12, 2016) (sealing sensitive business information).
Consistent with the balancing test set forth in Lugosch, courts routinely permit parties to seal or redact
business materials that, if disclosed, may result in competitive harm. See, e.g., Louis Vuitton Malletier
S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015) (granting motion to redact sensitive
business data, strategies and policies).

        Here, the factors weigh in favor of maintaining the confidentiality of the figure TIAA seeks to
redact. The specific dollar figure that TIAA seeks to file under seal is the type of information reflecting
a company’s revenues that is treated as confidential for competitive harm reasons. See, e.g., Encyclopedia
Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606, 608, 614 (S.D.N.Y. 1998) (holding
confidential business information should be sealed, including: “breakdowns of defendants’ revenues and
         Case 1:17-cv-00855-JPO-RWL Document 115
                                             114 Filed 07/02/20
                                                       07/01/20 Page 2 of 5
                                                                          2


Honorable Robert W. Lehrburger
July 1, 2020
Page 2

expenses . . . and the amounts actually remitted by cable operators to HBO”); see also Playtex Prod., LLC
v. Munchkin, Inc., 2016 WL 1276450, at *11 (S.D.N.Y. Mar. 29, 2016) (“[T]he Court agrees with
Plaintiffs that all of these statements” “related to [Plaintiffs’] sales and revenue” “should be redacted
because Plaintiffs would be competitively harmed if they were revealed.”). Further, this situation is
distinct from Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132, 143 (2d Cir. 2016),
as Bernstein involved allegations of impropriety by a public entity, not a private organization’s propriety
business information. Moreover, the specific dollar figure was not directly relevant to the specific
discovery disputes that the Court addressed during the June 12 hearing.

        The requested relief is necessary and narrowly tailored to protect TIAA’s confidentiality, and
maintaining that confidentiality does not deprive the public of critical information. Thus, TIAA
respectfully requests that the Court permit the narrowly targeted, limited redaction in the publicly-
available version of the June 12, 2020 transcript (Dkt. 110).

                                                      Respectfully,

                                                      /s/ James O. Fleckner
                                                      James O. Fleckner, admitted pro hac vice
                                                      Goodwin Procter LLP
                                                      100 Northern Avenue
                                                      Boston, MA 02210
                                                      (617) 570-1000
cc: Counsel of record via ECF                         jfleckner@goodwinlaw.com




                        Defendant's request to redact is granted.



                          7/2/2020
Case
 Case1:17-cv-00855-JPO-RWL
      1:17-cv-00855-JPO-RWL Document
                             Document114-1
                                      115 Filed
                                           Filed07/02/20
                                                 07/01/20 Page
                                                           Page31ofof53




                          Exhibit 1
Case
Case
 Case1:17-cv-00855-JPO-RWL
     1:17-cv-00855-JPO-RWL
      1:17-cv-00855-JPO-RWL Document
                            Document
                             Document114-1
                                     110
                                      115 Filed
                                           Filed
                                            Filed06/22/20
                                                  07/02/20
                                                   07/01/20 Page
                                                            Page
                                                             Page142of
                                                                     ofof41
                                                                          53

                           NITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

     In re:                                          :
                                                       Docket #17cv855
      HALEY,                                         : 1:17-cv-00855-JPO-RWL

                               Plaintiff,            :

        - against -                                  :

      TEACHERS INVESTMENT AND ANNUITY                : New York, New York
      ASSOCIATION,                                     June 12, 2020
                        Defendant.                   :

     ------------------------------------ : TELEPHONE CONFERENCE

                             PROCEEDINGS BEFORE
                    THE HONORABLE ROBERT W. LEHRBURGER,
               UNITED STATES DISTRICT COURT MAGISTRATE JUDGE

     APPEARANCES:

     For the Plaintiff:              BERGER MONTAGUE PC
                                     BY: TODD COLLINS, ESQ.
                                     1818 Market Street, Suite 3600
                                     Philadelphia, Pennsylvania 19103

                                     SCHNEIDER WALLACE COTTRELL
                                     KONECKY LLP
                                     BY: JOHN NESTICO, ESQ.
                                     6000 Fairview Road, Suite 1200
                                     Charlotte, North Carolina 28210

     For the Defendants:             GOODWIN, PROCTER, L.L.P.
                                     BY: JAMES O. FLECKNER, ESQ.
                                          MICHAEL ISENMAN, ESQ.
                                          MOLLY LOUISE LEIWANT, ESQ.
                                     Exchange Place
                                     Boston, Massachusetts 02109


     Transcription Service: Carole Ludwig, Transcription Services
                            155 East Fourth Street #3C
                            New York, New York 10009
                            Phone: (212) 420-0771
                            Email: Transcription420@aol.com

     Proceedings recorded by electronic sound recording;
     Transcript produced by transcription service.
Case
Case
 Case1:17-cv-00855-JPO-RWL
     1:17-cv-00855-JPO-RWL
      1:17-cv-00855-JPO-RWL Document
                            Document
                             Document114-1
                                     110
                                      115 Filed
                                           Filed
                                            Filed06/22/20
                                                  07/02/20
                                                   07/01/20 Page
                                                            Page
                                                             Page953of
                                                                     ofof41
                                                                          53
 1                                                                         9

 2   relevant to this case for like 980,000 loans, is $

 3            . And what this case is about is various prohibited

 4   transactions under ERISA because they were taking too much,

 5   they were charging amounts that were way beyond reasonable,

 6   way beyond adequate, and what they were doing was profiting

 7   not just from this loan interest but also from the

 8   collateral and what they were taking on the collateral. If

 9   this were a situation in which the collateral earns 3

10   percent and TIAA turns that 3 percent earned on the

11   borrowing participants collateral over to the borrowing

12   participants, then it would be entirely different, but what

13   we’re dealing with is a situation where TIAA makes a lot of

14   money on the loan interest and a lot of money on the

15   collateral that is invested that, of course, is the

16   collateral of the borrowing participants. So it’s absolutely

17   critical to us that we find out what that spread was on the

18   collateral earnings and we understand the position of TIAA

19   to be they’ll tell us what the crediting rate is, that is

20   what percent you earn as a borrowing participant on the

21   collateral, but we can’t find out what TIAA earned on that

22   collateral. If we knew what TIAA earned then we could get a

23   better sense of the total amount that TIAA profits from the

24   collateralized loan program. And that’s key to our case.

25                THE COURT:      Thank you for explaining that. I think
